Citation Nr: 1443901	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  14-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to include as due to asbestos exposure and/or diesel exhaust exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service in the U.S. Navy from January 1956 to December 1959, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

The Veteran underwent a VA examination in December 2011.  The VA examiner reviewed the claims file, conducted a physical examination, and obtained the relevant history, specifically noting that the Veteran reported he was never exposed to asbestos.  Based on this history and clinical examination and review of the radiographs and pulmonary function testing of record, the examiner confirmed the diagnosis of chronic obstructive pulmonary disease (COPD).  The examiner further concluded that the COPD was less likely than not related to service, based primarily on the Veteran's chest x-rays and pulmonary function testing which did not reflect the characteristic lung pathology indicative of asbestos exposure.  Rather, the examiner stated that the Veteran's COPD was caused by his decades-long history of cigarette smoking.  

In subsequent statements, the Veteran asserted that he was indeed exposed to asbestos, by virtue of his service on submarines insulated with asbestos.  As well, he asserted that he was also exposed to "constant" diesel fumes, as the submarines on which he served were powered by diesel engines.  See May 2012 Notice of Disagreement; April 2014 Statement of Accredited Representative. His service personnel records demonstrate that he served aboard the USS Entemedor from November 1956 to December 1959.  These records additionally reflect that his Military Occupational Specialty was a torpedomans mate.  Accordingly, his assertions with regard to exposure to diesel fumes are consistent with the nature and circumstances of his active duty service.  See 38 U.S.C.A. § 1154(a).  Consequently, the Board finds the Veteran's assertions to be competent evidence as to in-service exposure to asbestos and diesel fumes.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that a Veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a Veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Consequently, the Board finds that a remand for further development is required in order to satisfy VA's duty to assist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Specifically, the supplemental medical comment is necessary to address the Veteran's competent assertions of in-service exposure to both asbestos and diesel fumes.  Barr, 21 Vet. App. at 311

Additionally, the December 2011 examiner noted that the Veteran was first diagnosed with COPD by a VA medical Center in May 2008.  The examiner also referenced VA radiologic records from August 2008.  Unfortunately, there are no VA treatment records dated prior to February 2011 that have been associated with the claims file for review by the Board and it is not clear whether or how any pre-2011 records have been reviewed by the RO.  Accordingly, on remand, all relevant records of VA treatment for the Veteran's lung disorder should be obtained.

Moreover, as the claim must be remanded, and given the potential probative value of any private medical records diagnosing his COPD, the Veteran should be afforded another opportunity to obtain any outstanding private treatment records or to provide the necessary information and releases to VA to obtain those records on his behalf.

Finally, the Board notes that the most recent mailing to the Veteran was returned as undeliverable.  A review of the record reflects that, on his March 2014 VA Form 9, the Veteran indicated a different address than was of record.  The RO/AMC should thus verify the Veteran's address, and any previous letters sent to the incorrect address should be resent to the Veteran's current address. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's address and resend to the Veteran any letters previously sent to an incorrect address.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his COPD.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 


If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the VBMS virtual claims file.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated prior to February 2011 and since March 2011, and associate them with the VBMS virtual file.

4.  Thereafter, return the claims files to the December 2011 VA examiner for an addendum medical opinion.  If that examiner is not available, then another examiner should be asked to review the claims folder and provide the requested opinion.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum opinion must contain a notation that the claims file was reviewed.

The VA examiner must provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's in-service duties as a torpedomans mate aboard the USS Entemedor.

In providing this opinion(s), the examiner is asked to specifically consider and address the following:

*  The Veteran's statements on his May 2012 Notice of Disagreement asserting that he was exposed to asbestos as well as constant diesel exhaust fumes, while serving on submarines during his active military service.

*  The April 2014 Statement of Accredited Representative maintaining that  "medical literature shows that only 20% of all smokers develop COPD" and that "COPD is caused by air pollution and exposure to dust, smoke, and fumes," and asserting that it was thus at least as likely that the Veteran's current lung disorder was related to being "stationed aboard a submarine that contained high amounts of asbestos that was powered by four diesel engines," as opposed to his cigarette smoking;

*  The January 2011 VA examiner's opinion that the Veteran's COPD was less likely than not related to service, based primarily on the Veteran's chest x-rays and pulmonary function testing which did not reflect the characteristic lung pathology indicative of asbestos exposure;


*  The Veteran's service treatment records (STRs), including specifically a November 1959 chronological record of Medical Care reflecting a negative chest x-ray, the November 1959 medical examination report showing that his lungs were clinically evaluated as normal, and the August 1963, 1964, and 1965 annual reserves examinations reflecting that his lungs were clinically evaluated as normal with no lung complaints on the accompanying reports of medical history.

The examiner must provide a comprehensive report, including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



